            Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 1 of 17




 1 Julie N. Nong (SBN 208013)
     NT Law
 2 2600 W. Olive Ave., 5th Fl., #647
 3 Burbank, CA 91505
   Tel: 888.588.0428
 4 Fax: 888.588.0427
   Email: julienong@ntlawgroup.com
 5
     Attorney for Third-Party Defendants
 6 Zoriall LLC, Anne Kihagi, and
 7
     Christina Mwangi

 8                           UNITED STATES DISTRICT COURT
                            NORTHEN DISTRICT OF CALIFORNIA
 9
10        STARR INDEMNITY & LIABILITY              )   Case No. 3:20-cv-00959-SI
          COMPANY, a Texas Corporation,            )
11
                                                   )   AMENDED ANSWER AND
12                     Plaintiff,                  )   AFFIRMATIVE DEFENSES BY
                                                   )   THIRD PARTY DEFENDANTS
13                        v.                       )   ZORIALL LLC, ANNE KIHAGI AND
14                                                 )   CHRISTINA MWANGI TO
          AmGUARD INSURANCE COMPANY,               )   AMGUARD INSURANCE
15        a Pennsylvania Corporation,              )   COMPANY’S THIRD-PARTY
16                                                 )   COMPLAINT
                     Defendants.                   )
17        _________________________________        )
18        AND RELATED COUNTERCLAIM                 )
          AND THIRD PARTY COMPLAINT                )
19
20            Third Party Defendants Zoriall LLC (“Zoriall”), Anne Kihagi (“Kihagi”) and
21 Christina Mwangi (“Mwangi”) (collectively, “Zoriall”) hereby respond to AmGUARD
22 Insurance Company’s (“AmGUARD”) Third-Party Complaint and Counterclaim (“Third-
23 Party Complaint”) as follows:
24                                        JURISDICTION
25            1.    In response to Paragraph 1 of the Third-Party Complaint/Counterclaim,
26 Zoriall, admits this court has original jurisdiction under 28 U. S. C. §1332 as this is a civil
27 action between citizens of different states in which the matter in controversy exceeds
28 $75,000, exclusive of costs and interest. In further response, Starr denies that its prayer for


                                                   1

     by
              AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 2 of 17




 1
 2 relief is limited to the amounts set forth in Paragraph 1 of the Third-Party
 3 Complaint/Counterclaim.
 4                                       INTRODUCTION
 5          2.    In response to Paragraph 2 of the Third-Party Complaint/Counterclaim
 6 (“TPC”), Zoriall admits only that AmGUARD seeks to rescind the Businessowner’s Policy
 7 AmGUARD issued to the named insured Zoriall LLC, policy number ZBP601626 with
 8 effective dates of July 20, 2015 to July 20, 2016 (the “AmGUARD Policy”) and further
 9 seeks a judicial determination that “no coverage exists for various underlying actions
10 brought against Zoriall LLC, Anna Kihagi and Christina Mwangi including the judgment
11 awarded against them in the Duncan Lawsuits.” Except as expressly admitted herein, Zoriall
12 denies the remaining allegations of Paragraph 2.
13          3.    The allegations in paragraph 3 constitute legal conclusions and therefore do
14 not require a response. Without waiving their objections, Zoriall denies the allegations
15 contained within paragraph 3 of the TPC.
16                                        THE PARTIES
17          4.    Zoriall admits the allegations in Paragraph 4 of the TPC.
18          5.    Zoriall admits the allegations in Paragraph 5 of the TPC.
19          6.    Zoriall admits the allegations in Paragraph 6 of the TPC.
20          7.    Zoriall admits the allegations in Paragraph 7 of the TPC.
21          8.    Zoriall admits that Zoriall is, and at all relevant times was, a limited liability
22 company organized under the laws of the State of California. Zoriall denies the rest of the
23 allegations in Paragraph 8 of the TPC.
24          9.    Zoriall admits the allegations in Paragraph 9 of the TPC.
25          10.   Zoriall admits the allegations in Paragraph 10 of the TPC.
26          11.   Zoriall admits the allegations in Paragraph 11 of the TPC.
27                                   BACKGROUND FACTS
28                                  THE AMGUARD POLICY
            12.   The allegations in paragraph 12 constitute legal conclusions and therefore do
                                                   2

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 3 of 17




 1
 2 not require a response. Without waiving their objections, Zoriall denies the allegations
 3 contained within paragraph 12 of the TPC.
 4          13.   The allegations in paragraph 13 constitute legal conclusions and therefore do
 5 not require a response. Without waiving their objections, Zoriall denies the allegations
 6 contained within paragraph 13 of the TPC. Further, Zoriall lacks knowledge or information
 7 sufficient to form a belief about the truth of the allegations in Paragraph 13, and on that basis
 8 denies such allegations.
 9          14.   The allegations in paragraph 14 constitute legal conclusions and therefore do
10 not require a response. Without waiving their objections, Zoriall admits that a
11 Businessowner’s Policy, policy number Z0BP601626 to Zoriall LLC for the policy period
12 of July 20, 2015 to July 20, 2016 was issued to Zoriall by AmGUARD, which policy speaks
13 for itself. Zoriall denies the remaining allegations contained within paragraph 14 of the
14 TPC.
15          15.   Zoriall admits that a Businessowner’s Policy, policy number Z0BP601626 to
16 Zoriall LLC for the policy period of July 20, 2015 to July 20, 2016 was issued by
17 AmGUARD to Zoriall, which policy speaks for itself. Without waiving their objections,
18 Zoriall denies the allegations contained within paragraph 12 of the TPC.
19          16.   Zoriall admits that a Businessowner’s Policy, policy number Z0BP601626 to
20 Zoriall LLC for the policy period of July 20, 2015 to July 20, 2016 was issued by
21 AmGUARD to Zoriall, which policy speaks for itself.
22          17.   Zoriall admits that a Businessowner’s Policy, policy number Z0BP601626 to
23 Zoriall LLC for the policy period of July 20, 2015 to July 20, 2016 was issued by
24 AmGUARD to Zoriall, which policy speaks for itself.
25          18.   Zoriall admits that a Businessowner’s Policy, policy number Z0BP601626 to
26 Zoriall LLC for the policy period of July 20, 2015 to July 20, 2016 was issued by
27 AmGUARD to Zoriall, which policy speaks for itself.
28        PRIOR LITIGATIOIN INVOLVING ZORIALL, KIHAGI AND MWANGI
            19.   The allegations in paragraph 19 constitute legal conclusions and therefore do
                                                   3

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 4 of 17




 1 not require a response. Without waiving the foregoing objections, Zoriall admits only that
 2 Zoriall LLC, as well as Anne Kihagi, are or were parties in the following lawsuits: (a)
 3 Duncan, et al. v. Zoriall, et al., San Francisco Superior Court, Case No. CGC 15-545655
 4 (“Duncan I”); (b) Zoriall, LLC v. Duncan, et al., San Francisco County Superior Court, Case
 5 No. CUD 15- 652719; (c) City and County of San Francisco v. Anne Kihagi, et al., San
 6 Francisco County Superior Court, Case No. CGC 15-546152; and (d) Reggars, et al. v. Anne
 7 Kihagi, et al., San Francisco Superior Court, case number CGC 15-546342.
 8          20.   Zoriall admits that in the Duncan I Action, Zoriall, Kihagi and Mwangi are
 9 parties to that lawsuit and that the pleadings, filings, trial testimony, jury findings, court
10 rulings and judgment in that lawsuit speak for themselves. Zoriall denies any allegation in
11 Paragraph 20 that is inconsistent with the pleadings, filings, trial testimony, jury findings,
12 court rulings and judgments in Duncan I. Except as expressly admitted herein, Zoriall lacks
13 knowledge or information sufficient to form a belief about the truth of the remaining
14 allegations in Paragraph 20, and, on that basis, denies such allegations.
15          21.    Zoriall admits only that Zoriall LLC is a party in the Duncan I lawsuit, and
16 that the pleadings, filings, trial testimony, findings, court rulings and judgments in that
17 lawsuit speak for themselves.
18          22.   Zoriall admits only that the San Francisco Superior Court reflects an unlawful
19 detainer complaint was filed by Zoriall LLC, on June 25, 2015, against Dale Duncan and
20 Marta Mendoza, and that the pleadings and filings in that lawsuit speak for themselves.
21          23.   Zoriall admits only that Zoriall LLC, Anne Kihagi and Christina Mwangi are
22 or were parties in City and County of San Francisco v. Anne Kihagi, et al., San Francisco
23 County Superior Court, Case No. CGC 15-546152, and that the pleadings, filings, trial
24 testimony, findings, court rulings and judgments in that lawsuit speak for themselves, and
25 denies any allegation in Paragraph 23 that is inconsistent with the pleadings, filings, trial
26 testimony, findings, court rulings and judgments in that lawsuit.
27          24.   Zoriall admits only that Zoriall LLC, Anne Kihagi and Christina Mwangi are
28 or were parties in City and County of San Francisco v. Kihagi, San Francisco County
     Superior Court, Case No. CGC 15-546152, and that the pleadings, filings, trial testimony,
                                                  4

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 5 of 17




 1 findings, court rulings and judgments in that lawsuit speak for themselves.
 2          25.   Zoriall admits only that Zoriall LLC, Anne Kihagi and Christina Mwangi are
 3 or were parties in Reggars, et al. v. Anne Kihagi, et al., San Francisco Superior Court, case
 4 number CGC 15-546342, and that the pleadings, filings, and court rulings in that lawsuit
 5 speak for themselves. Zoriall lacks knowledge or information sufficient to form a belief
 6 about the truth of AmGUARD’s belief, and on that basis denies such allegation regarding
 7 AmGUARD’s belief.
 8          26.   The allegations in paragraph 26 constitute legal conclusions and therefore do
 9 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
10 denies the allegations contained within paragraph 26 of the TPC.
11          27.   The allegations in paragraph 27 constitute legal conclusions and therefore do
12 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
13 lacks knowledge or information sufficient to form a belief about the truth of the allegations
14 in Paragraph 27, and on that basis denies such allegations.
15          28.   The allegations in paragraph 28 constitute legal conclusions and therefore do
16 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
17 denies the allegations contained within paragraph 28 of the TPC.
18                REPRESENTATIOIN REGARDING COMPLIANCE WITH
19                         APPLICABLE ORDINANCE AND LAWS
20          29.   The allegations in paragraph 29 constitute legal conclusions and therefore do
21 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
22 denies the allegations contained within paragraph 29 of the TPC.
23          30.   The allegations in paragraph 30 constitute legal conclusions and therefore do
24 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
25 denies the allegations contained within paragraph 30 of the TPC.
26                     REPRESENTATION REGARDING PROPERTY
27                              MAINTENANCE AGREEMENT
28          31.   The allegations in paragraph 31 constitute legal conclusions and therefore do
     not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
                                                 5

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 6 of 17




 1 denies the allegations contained within paragraph 31 of the TPC.
 2          32.   The allegations in paragraph 32 constitute legal conclusions and therefore do
 3 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
 4 denies the allegations contained within paragraph 33 of the TPC.
 5                         THE UNDERLYING SMYTH LAWSUITS
 6          33.   Zoriall admits only that Zoriall LLC, Anne Kihagi and Christina Mwangi were
 7 named as parties in Smyth, et al. v. Anne Kihagi, et al., San Francisco County Superior Court,
 8 Case No. CGC 15-546973 (“Smyth I”) and that the pleadings, filings, and court rulings in
 9 the Smyth I lawsuit speak for themselves, and denies any allegation in Paragraph 33 that is
10 inconsistent with the pleadings, filings, and court rulings in Smyth I.
11          34.   Zoriall admits only that Zoriall LLC, Anne Kihagi and Christina Mwangi were
12 named as parties in Smyth, et al. v. Anne Kihagi, et al., San Francisco County Superior Court,
13 Case No. CGC 15-546973 (“Smyth I”) and that the pleadings, filings, and court rulings in
14 the Smyth I lawsuit speak for themselves, and denies any allegation in Paragraph 34 that is
15 inconsistent with the pleadings, filings, and court rulings in Smyth I.
16          35.   Zoriall admits only that Zoriall LLC, Anne Kihagi and Christina Mwangi were
17 named as parties in Smyth, et al. v. Anne Kihagi, et al., San Francisco County Superior Court,
18 Case No. CGC 15-546973 (“Smyth I”) and that the pleadings, filings, and court rulings in
19 the Smyth I lawsuit speak for themselves, and denies any allegation in Paragraph 35 that is
20 inconsistent with the pleadings, filings, and court rulings in Smyth I.
21          36.   Zoriall admits only that the Smyth I and Smyth II lawsuits were tendered to
22 AmGUARD and that, by letter dated January 11, 2018, AmGUARD agreed to defend the
23 Smyth I and Smyth II lawsuits.
24          37.   Zoriall admits Star agreed to defend and paid for the attorneys’ fees and costs
25 to defend the Kihagi Defendants in the Smyth I and Smyth II lawsuits under a full and
26 complete reservation of rights and that, after placing AmGUARD on notice of the
27 AmGUARD’s opportunity to settle the Smyth I and Smyth II lawsuits, Starr funded 100% of
28 the settlement of Smyth I and Smyth II on behalf of the Kihagi Defendants.


                                                  6

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 7 of 17




 1                        THE UNDERLYING DUNCAN LAWSUITS
 2          38.   Zoriall admits only that Duncan and Mendoza filed the Duncan I lawsuit
 3 against Zoriall LLC, Anne Kihagi and Christina Mwangi, and that the pleadings, filings, trial
 4 testimony, jury findings, court rulings and judgments in the Duncan I lawsuit speak for
 5 themselves, including the date the Complaint was filed.
 6          39.   Zoriall admits only that Duncan and Mendoza filed a complaint in the Duncan
 7 II lawsuit and that the pleadings, filings, trial testimony, jury findings, court rulings and
 8 judgments in the Duncan II lawsuit speak for themselves, and denies any allegation in
 9 Paragraph 39 that is inconsistent with the pleadings, filings, trial testimony, jury findings,
10 court rulings and judgments in Duncan II.
11          40.   Zoriall admits only that the Duncan I and Duncan II lawsuits (“Duncan
12 Lawsuits”) were consolidated and that the pleadings, filings, trial testimony, jury findings,
13 court rulings and judgments in the Duncan Lawsuits speak for themselves, and denies any
14 allegation in Paragraph 40 that is inconsistent with the pleadings, filings, trial testimony,
15 jury findings, court rulings and judgments in the Duncan Lawsuits.
16          41.    Zoriall admits only that Duncan Lawsuits were tried to a jury, that judgment
17 based on a jury verdict was entered against the Kihagi Defendants in the Duncan Lawsuits,
18 and that the pleadings, filings, trial, testimony, jury findings, court rulings and judgments in
19 the Duncan Lawsuits speak for themselves, and denies any allegation in Paragraph 41 that
20 is inconsistent with the pleadings, filings, trial testimony, jury findings, court rulings and
21 judgments in the Duncan Lawsuits. Zoriall further admits that Exhibit C to AmGUARD’s
22 TPC is a true and correct copy of a Judgment on Jury Verdict, filed October 17, 2017, which
23 Judgment speaks for itself.
24          42.   Zoriall admits only that an amended judgment was entered against the Kihagi
25 Defendants in the Duncan Lawsuits, and that the pleadings, filings, trial testimony, jury
26 findings, court rulings and judgments in the Duncan Lawsuits speak for themselves, and
27 denies any allegation in Paragraph 42 that is inconsistent with the pleadings, filings, trial
28 testimony, jury findings, court rulings and judgments in the Duncan Lawsuits.


                                                   7

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 8 of 17




 1          43.     The allegations in paragraph 43 constitute legal conclusions and therefore do
 2 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
 3 denies the allegations contained within paragraph 43 of the TPC.
 4          44.     Zoriall lacks knowledge or information sufficient to form a belief about the
 5 truth of as to exactly when Star sent a letter dated July 10, 2010 to AmGUARD and on that
 6 basis denies such allegations.
 7                       FIRST CAUSE OF ACTION FOR RESCISSION
 8                          (Against All Third Party Defendants and Starr)
 9          45.     Zoriall incorporates by reference its responses to Paragraphs 1 through 44 as
10 if fully set forth herein.
11          46.     The allegations in paragraph 46 constitute legal conclusions and therefore do
12 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
13 denies the allegations contained within paragraph 46 of the TPC.
14          47.     The allegations in paragraph 47 constitute legal conclusions and therefore do
15 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
16 denies the allegations contained within paragraph 47 of the TPC.
17          48.     The allegations in paragraph 48 constitute legal conclusions and therefore do
18 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
19 denies the allegations contained within paragraph 48 of the TPC.
20                SECOND CAUSE OF ACTION FOR DECLARATORY RELIEF
21                         RE NO COVERAGE UNDER THE POLICY
22                          (Against All Third Party Defendants and Starr)
23          49.     Zoriall incorporates by reference its responses to Paragraphs 1 through 48 as
24 if fully set forth herein.
25          50.     The allegations in paragraph 50 constitute legal conclusions and therefore do
26 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
27 denies the allegations contained within paragraph 50 of the TPC.
28          51.     The allegations in paragraph 51 constitute legal conclusions and therefore do
     not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
                                                   8

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
             Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 9 of 17




 1 denies the allegations contained within paragraph 51 of the TPC.
 2              52.    The allegations in paragraph 52 constitute legal conclusions and therefore do
 3 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
 4 denies the allegations contained within paragraph 52 of the TPC.
 5                    THIRD CAUSE OF ACTIOIN FOR DECLARATORY RELIEF
 6                RE DUTY TO DEFEND AND INDEMNIFY DUNCAN LAWSUITS
 7                             (Against All Third Party Defendants and Starr)
 8              53.    Zoriall incorporates by reference its responses to Paragraphs 1 through 52 as
 9 if fully set forth herein.
10              54.    The allegations in paragraph 54 constitute legal conclusions and therefore do
11 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
12 denies the allegations contained within paragraph 54 of the TPC.
13              55.    Zoriall admits only that the AmGUARD issued a Businessowners’ Policy,
14        policy number Z0BP601626 to Zoriall LLC for the policy period July 20, 2015 to July 20,
15        2016, which policy speaks for itself.
16              56.    The allegations in paragraph 56 constitute legal conclusions and therefore do
17 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
18 denies the allegations contained within paragraph 56 of the TPC.
19              57.    The allegations in paragraph 57 constitute legal conclusions and therefore do
20 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
21 denies the allegations contained within paragraph 57 of the TPC.
22              58.    The allegations in paragraph 58 constitute legal conclusions and therefore do
23 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
24 denies the allegations contained within paragraph 58 of the TPC.
25              59.    The allegations in paragraph 59 constitute legal conclusions and therefore do
26 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
27 denies the allegations contained within paragraph 59 of the TPC.
28 / / /


                                                      9

     by
                AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 10 of 17




 1                 FOURTH CAUSE OF ACTION FOR DECLARATORY RELIEF
 2                RE DUTY TO DEFEND AND INDEMNIFY SMYTH LAWSUITS
 3                               (Against Kihagi Defendants and Starr)
 4           60.     Zoriall incorporates by reference its responses to Paragraphs 1 through 59 as
 5 if fully set forth herein.
 6           61.     The allegations in paragraph 61 constitute legal conclusions and therefore do
 7 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
 8 denies the allegations contained within paragraph 61 of the TPC.
 9           62.     The allegations in paragraph 62 constitute legal conclusions and therefore do
10 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
11 denies the allegations contained within paragraph 62 of the TPC.
12           63.     The allegations in paragraph 63 constitute legal conclusions and therefore do
13 not require a response. Without waiving the foregoing objections, Zoriall responds: Zoriall
14 denies the allegations contained within paragraph 63 of the TPC.
15                                      PRAYER FOR RELIEF
16           1.      Zoriall denies that AmGUARD is entitled to the relief it seeks as to Starr and
17 further states as follow:
18           (a) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
19 Zoriall.
20           (b) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
21 Zoriall.
22           (c) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
23 Zoriall.
24           (d) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
25 Zoriall to the extent it is not supported by California law.
26           (e) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
27 Zoriall.
28           2.      Zoriall denies that AmGUARD is entitled to the relief it seeks as to Zoriall and

                                                    10

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 11 of 17




 1 further states as follow:
 2           (a) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
 3 Zoriall.
 4           (b) Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
 5 Zoriall to the extent it is not supported by California law.
 6           3. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
 7 Zoriall to the extent it is not supported by California law.
 8           4. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
 9 Zoriall to the extent it is not supported by California law.
10           5. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
11 Zoriall to the extent it is not supported by California law.
12           6. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
13 Zoriall to the extent it is not supported by California law.
14           7. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
15 Zoriall to the extent it is not supported by California law.
16           8. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
17 Zoriall to the extent it is not supported by California law.
18           9. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
19 Zoriall.
20           10. Zoriall denies AmGUARD is entitled to any of the requested relief it seeks from
21 Zoriall.
22                                      GENERAL DENIAL
23           1.     Zoriall denies generally, specifically, conjunctively, and disjunctively each
24 and every allegation of each and every paragraph of each and every claim for relief
25 asserted in the Third-Party Complaint/Counterclaim, in its entirety, and denies that
26 AmGUARD sustained any damages in the manner or sums alleged, or at all, by reason of
27 any act, breach, or omission by Zoriall, and further denies that AmGUARD is entitled to
28 the relief sought.


                                                  11

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 12 of 17




 1           2.   Further answering the Third-Party Complaint/Counterclaim, and the whole
 2 thereof, Starr denies that AmGUARD has sustained any injury, damage, or loss, if any, by
 3 reason of any act or omission on the part of Zoriall.
 4           3.   By its affirmative defenses, Zoriall contends no shifting of the burdens of
 5 proof and/or burdens of production of evidence which otherwise exists with respect to any
 6 particular issue at law or equity. Furthermore, all defenses are pled in the alternative, and
 7 do not constitute an admission of liability by Zoriall or that AmGUARD is entitled to any
 8 relief whatsoever.
 9                                AFFIRMATIVE DEFENSES
10                               FIRST AFFIRMATIVE DEFENSE
11           1.   Zoriall alleges that in each and every cause of action contained herein, fails to
12 state fails to state facts sufficient to constitute a cause of action upon which relief may be
13 granted against Zoriall.
14                             SECOND AFFIRMATIVE DEFENSE
15           2.   Zoriall alleges that in each and every cause of action, Zoriall’s conduct was
16 not the cause in fact nor the proximate cause of any injury, loss, or damage alleged by
17 AmGUARD.
18                              THIRD AFFIRMATIVE DEFENSE
19           3.   AmGUARD’s claims are barred, in whole or in part, because AmGUARD had
20 notice of, but did not participate in, the settlement of the Smyth Lawsuits.
21                               FOURTH AFFIRMATIVE DEFENSE
22           4.   AmGUARD’s claims are barred, in whole or in part, because AmGUARD’s
23 denial of coverage based on “late notice” of the Duncan Lawsuits bars AmGUARD from
24 asserting other coverage defenses to preclude its obligations to Zoriall.
25                               FIFTH AFFIRMATIVE DEFENSE
26           5.   Zoriall alleges that in each and every cause of action, the conduct of Zoriall
27 was justified or privileged or both under the circumstances barring any recovery against
28 Zoriall.


                                                  12

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 13 of 17




 1                                SIXTH AFFIRMATIVE DEFENSE
 2           6.    Zoriall alleges that in each and every cause of action, should AmGUARD
 3 recover damages against any defendants, Zoriall is entitled to have the amount abated,
 4 reduced or eliminated to the extent other third parties' fault caused or contributed to
 5 plaintiffs' damages, if any.
 6                           SEVENTH AFFIRMATIVE DEFENSE
 7           7.    Zoriall contends that in each and every cause of action, the sole and/or
 8 proximate cause of the damages claimed by AmGUARD was and is due to the wilful and
 9 intentional acts of persons and/or entities other than Zoriall.
10                                EIGHTH AFFIRMATIVE DEFENSE
11           8.    Zoriall alleges that in each and every cause of action, AmGUARD’s alleged
12 damages or injuries, if any, were aggravated by its failure to use reasonable diligence to
13 mitigate them.
14                                NINETH AFFIRMATIVE DEFENSE
15           9.    AmGUARD’s claims are barred, in whole or in part, because AmGUARD had
16 notice of the Duncan Lawsuits at all relevant times, including prior to October 17, 2017.
17                                TENTH AFFIRMATIVE DEFENSE
18           10.   In each and every cause of action, AmGUARD’s alleged duties as claimed in
19 the TPC, if any so existed, have been excused by the doctrine of impossibility in that the
20 performance of said obligation is and has been rendered impossible and/or commercially
21 impracticable.
22                                ELEVENTH AFFIRMATIVE DEFENSE
23           11.   Zoriall alleges that in each and every cause of action, AmGUARD is not
24 entitled to the relief sought by reason of its own unclean hands with regard to the matters
25 alleged in the complaint. The TPC and each cause of action therein are barred by the
26 approval and ratification of the actions complained of therein.
27                            TWELFTH AFFIRMATIVE DEFENSE
28           12.   Zoriall alleges that in each and every cause of action, assuming arguendo that

                                                  13

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 14 of 17




 1 Zoriall owed any obligation to which full performance has not been rendered, which Zoriall
 2 expressly denies, performance of said obligation has been excused by the acts and omissions
 3 of AmGUARD or its agents excluding these defendants.
 4                         THIRTEENTH AFFIRMATIVE DEFENSE
 5           13.   Zoriall alleges that in each and every cause of action, AmGUARD has not
 6 been damaged in any sum or sums, or otherwise, or at all, by reason of any act or omission
 7 by Zoriall.
 8                        FOURTEENTH AFFIRMATIVE DEFENSE
 9           14.   Zoriall alleges that in each and every cause of action, Zoriall had legal
10 justification for all of their actions and omissions and therefore the complaint and each and
11 every cause of action therein is barred.
12                          FIFTEENTH AFFIRMATIVE DEFENSE
13           15.   In each and every cause of action, AmGUARD has insufficient evidence to
14 prove that Zoriall had actual knowledge of a serious risk of harm to the AmGUARD, or any
15 persons, and disregarded such knowledge.
16                          SIXTEENTH AFFIRMATIVE DEFENSE
17           16.   Zoriall pleads in each and every cause of action that it was acting without
18 malice in good faith at all relevant times and therefore enjoy good faith immunity from suit.
19                        SEVENTEENTH AFFIRMATIVE DEFENSE
20           17.   AmGUARD’s claims are barred, in whole or in part, because AmGUARD was
21 not prejudiced by “late notice”, if any, of the Duncan Lawsuits.
22                         EIGHTEENTH AFFIRMATIVE DEFENSE
23           18.   As and for an Eighteenth, separate and distinct affirmative defense, Zoriall
24 alleges that in each and every cause of action and at all times mentioned in the TPC,
25 AmGUARD acted in a careless, reckless, wanton and negligent manner in and about the
26 matters set forth in the TPC; that such careless, reckless, wanton and negligent conduct
27 proximately contributed to the injuries and damages, if any, sustained or claimed by
28 plaintiffs; that as a consequence, plaintiffs’ claims are barred.


                                                  14

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 15 of 17




 1                         NINTEENTH AFFIRMATIVE DEFENSE
 2           19.   AmGUARD’s claims are barred, in whole or in part, to the extent that
 3 AmGUARD had the opportunity to, but did not, participate in the settlement of the Smyth
 4 Lawsuits.
 5                           TWENTIETH AFFIRMATIVE DEFENSE
 6           20.   AmGUARD’s claims are barred, in whole or in part, because AmGUARD
 7 agreed to defend the Smyth Lawsuits.
 8                         TWENTY FIRST AFFIRMATIVE DEFENSE
 9           21.   AmGUARD’s claims are barred, in whole or in part, because AmGUARD
10 agreed to pay attorneys’ fees, costs and expenses incurred to defend the Smyth Lawsuits.
11                         TWENTY SECOND AFFIRMATIVE DEFENSE
12           22.   AmGUARD’s claims are barred, in whole or in part, to the extent that
13 AmGUARD did not timely rescind the AmGUARD Policy.
14                          TWENTY THIRD AFFIRMATIVE DEFENSE
15           23.   Plaintiffs, by the statements, conduct, acts, omissions and acquiescence
16 attributable to them, and each of them, are barred from asserting any of the claims and causes
17 of action contained in the Complaint, insofar as they are in pari delicto to Defendant.
18                         TWENTY FOURTH AFFIRMATIVE DEFENSE
19           24.   The greater weight of the relative equities between the parties to this TPC
20 favors Zoriall.
21                          TWENTY FIFTH AFFIRMATIVE DEFENSE
22           25.   If AmGUARD suffered any damages or harm, which is denied, AmGUARD,
23 by the statements, conduct, acts, omissions and acquiescence attributable to them, and each
24 of them, proximately caused and contributed to its own alleged damages or harm, thereby
25 reducing the liability of Zoriall, if any, by the comparative fault of AmGUARD.
26                         TWENTY SIXTH AFFIRMATIVE DEFENSE
27           26.   AmGUARD, by the statements, conduct, acts, omissions and acquiescence
28


                                                 15

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 16 of 17




 1 attributable to it, and each of them, ratified the acts of their agents, employees, subordinates
 2 and predecessors in interest, thereby precluding it from seeking any recovery or remedy as
 3 alleged in the TPC.
 4                         TWENTY SEVENTH AFFIRMATIVE DEFENSE
 5           27.   AmGUARD, by the statements, conduct, acts, omissions and acquiescence
 6 attributable to them, and each of them, have waived all claims and causes of action and any
 7 recovery or remedy as alleged in the TPC.
 8                           TWENTY EIGTH AFFIRMATIVE DEFENSE
 9           28.   AmGUARD, by the statements, conduct, acts, omissions and acquiescence
10 attributable to them, and each of them, are estopped from seeking any recovery or remedy
11 as alleged in the TPC.
12                           TWENTY NINTH AFFIRMATIVE DEFENSE
13           29.   Plaintiffs failed to join all necessary parties.
14                           THIRTIETH AFFIRMATIVE DEFENSE
15           30.   AmGUARD’s claims are barred, in whole or in part, to the extent that the
16 doctrine of laches applies.
17                           THIRTIETH AFFIRMATIVE DEFENSE
18           31.   AmGUARD’s claims are barred, in whole or in part, to the extent that the
19 doctrine of estoppel applies.
20                         THIRTY-FIRST AFFIRMATIVE DEFENSE
21           32.   AmGUARD’s claims are barred, in whole or in part, to the extent the claims
22 are prohibited, limited, or regulated by applicable California law, statute and/or public
23 policy.
24                       THIRTY-SECOND AFFIRMATIVE DEFENSE
25           33.   AmGUARD’s claims are barred, in whole or in part, to the extent that
26 AmGUARD’s TPC, and each alleged cause of action therein, is vague, ambiguous, and
27 uncertain.
28                        THIRTY-THIRD AFFIRMATIVE DEFENSE

                                                    16

     by
            AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
          Case 3:20-cv-00959-SI Document 57 Filed 09/30/20 Page 17 of 17




 1           34.    AmGUARD’s claims are barred, in whole or in part, because AmGUARD
 2 had notice of the Smyth Lawsuits at all relevant times.
 3                        THIRTY-FOURTHAFFIRMATIVE DEFENSE
 4           35.    Zoriall presently has insufficient knowledge or information on which to form
 5 a belief as to whether it has additional, as yet unstated, affirmative defenses available, and
 6 thus Starr reserves the right to assert additional affirmative defenses as the factual basis for
 7 AmGUARD’s claims becomes known.
 8                                     PRAYER FOR RELIEF
 9           WHEREFORE, Zoriall respectfully pray for relief as hereinafter set forth:
10        1. That all relief requested in the TPC be denied with prejudice;
11        2. That AmGUARD take nothing by its action;
12        3. That judgment be entered in Zoriall’s favor;
13        4. That Zoriall be awarded all costs of suit, including reasonable attorneys’ fees; and
14        5. Such further and other relief as the Court deems just and proper.
15 Dated: September 30, 2020                    NT Law
16                                              /s/ Julie N. Nong
17                                              ________________________________
                                                Julie N. Nong
18                                              Attorneys for Defendants ZORIALL LLC,
19                                              ANNE KIHAGI and CHRISTINA MWANGI

20
21
22
23
24
25
26
27
28


                                                   17

     by
             AMENDED ANSWER BY ZORIALL LL, ANNE KIHAGI AND CHRISTINA MWANGI
